MallaRD, C.J.
In spite of the fact this case and the case of State v. Robie C. Allen were tried together and treated as one case in the trial court, two separate records were filed in this Court and each case was docketed as a separate appeal. Where two or more cases are consolidated and tried together as one case and there are two or more appeals arising from the action, ordinarily only one copy of the record and the proceedings of the trial in the trial tribunal should be filed in this Court. Rule 19(b), Rules of Practice in the Court of Appeals of North Carolina; see State v. Hamilton, 1 N.C. App. 99, 160 S.E. 2d 79; Hoke v. Greyhound Corp., 227 N.C. 412, 42 S.E. 2d 593.
-We deem it expedient to point out that we feel it was not neces*684sary that counsel for defendant appellant docket a separate record on appeal for each defendant. Each defendant makes the same assignment of error, and each defendant is represented in this Court by the same attorney. For the reasons stated in State v. Allen, supra, opinion by Parker, J., filed this date, we hold that the judgment appealed from was supported by the verdict, and, in the entire trial we find no prejudicial error.
Affirmed.
Campbell and MoeRis, JJ., concur.